Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in the Registration Statement on Form S-1 of New Energy Technologies, Inc. and Subsidiaries of our report dated November 25, 2008, on our audits of the consolidated balance sheets of New Energy Technologies, Inc. and Subsidiaries (formerly Octillion Corp.) (a development stage company) as of August 31, 2008 and 2007, and the related consolidated statements of operations, stockholders' equity (deficit), and cash flows for the years then ended, and for the cumulative period from May 5, 1998 (inception) to August 31, 2008. We also consent to the reference to us under the heading "Experts" in the Registration Statement. Our report, dated November 25, 2008, contains an explanatory paragraph that states that the accompanying financial statements have been prepared assuming the Company will continue as a going concern. The Company has experienced recurring losses from operations since inception, and has a substantial accumulated deficit. These conditions raise substantial doubt about the Company's ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /S/ PETERSON SULLIVAN LLP October 7, 2009 Seattle, Washington
